Title: To James Madison from Cipriano Ribeiro Freire (Abstract), 20 April 1805
From: Freire, Cipriano Ribeiro
To: Madison, James


20 April 1805, Aranjuez. Obtained permission from his court to leave the United States in 1799 but was unable to communicate this personally to the president as the enclosed letters from Secretary of State Pickering will attest. Freire’s successor, [João Paulo, chevalier de] Bezerra, was supposed to deliver Freire’s letter of recall, but he did not come to the United States after the U.S. government decided not to have a minister in Lisbon. Freire was appointed minister plenipotentiary to Madrid for the peace negotiations between France and Portugal and left his letter of recall at Lisbon. Has now received it and profits from Monroe and Pinckney’s gracious offer to send it to JM so that it may be placed before the president.
